          Case 1:13-cr-00536-PKC Document 133 Filed 08/24/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
MANUEL AQUINO,

                                                                           13-cr-536 (PKC)
                                 Petitioner,                              16-cv-4673 (PKC)
                -against-                                                 16-cv-5229 (PKC)

                                                                               ORDER

UNITED STATES OF AMERICA,

                                  Respondent.
-----------------------------------------------------------x

CASTEL, U.S.D.J.

               Resentencing in this action will proceed as scheduled at 12:00 p.m. on August 26,

2020 in Courtroom 11D. To facilitate access to the Courthouse on the day of the resentencing,

follow the instructions attached to this Order. Remote public access to this proceeding is available

through the following call-in information:


               Dial-in:          (888) 363-4749


               Access Code: 3667981




                SO ORDERED.

                                                               _____________________________
                                                                         P. Kevin Castel
                                                                   United States District Judge

Dated: New York, New York
       August 24, 2020
         Case 1:13-cr-00536-PKC Document 133 Filed 08/24/20 Page 2 of 2




All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.
